Case 1:19-cr-00561-LAP Document 14-2 Filed 08/16/19 Page 1 of 5




                    Exhibit B
     CaseCase
          1:11-cv-00691-LAK-RWL
              1:19-cr-00561-LAP Document
                                 Document14-2
                                          2242-9
                                              FiledFiled
                                                    08/16/19
                                                         06/18/19
                                                               PagePage
                                                                    2 of 2
                                                                         5 of 5



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

------------------- ------------------x

CHEVRON CORPORATION,

                            Plaintiff,

         V.                                                             11 Civ. 0691 (LAK)
STEVEN DONZIGER, et al.,


                            Defendants.
- - -- - - -- - -- - - - - - - - - - - -- - - --- - - - - - - - - - X


CHEVRON CORPORATIO N'S RESTRAINING NOTICE TO 245 WEST 104th STREET
                    HOUSING CORPORATION

TO:      Arnie Angennan, Chief Executive Officer
         245 West 104th Street Housing Corporation
         245 West 104th Street, Apartment 1 lA
         New York, NY 10025

         In the above entitled action in the United States District Court for the Southern District of

New York, 1 a supplemental judgment was entered on February 28, 2018 in favor of Chevron

Corporation against Steven Danziger, The Law Offices of Steven R. Danziger, Danziger &




1
  The parties to this action are Chevron Corporation (Plaintiff) and Defendants Steven Donziger, The Law Offices
of Steven R. Donziger, Donziger & Associates, PLLC, Hugo Gerardo Camacho Naranjo, Javier Piaguaje Payaguaje,
Stratus Consulting, Inc. Douglas Beltman, Anne Maest, Pablo Fajardo Mendoza, Luis Yanza, Frente de Defensa de
la Amazonia A/KIA Amazon Defense Front, Selva Viva Selviva Cia, Ltda, MariaAguinda Salazar, Carlos Grefa
Huatatoca, Catalina Antonia Aguinda Salazar, Lidia Alexandra Aguinda Aguinda, Patricio Alberto Chimbo
Yumbo, Clide Ramiro Aguinda Aguinda, Luis Armando Chimbo Yumbo, Beatriz Mercedes Grefa Tanguila, Lucio
Enrique Grefa Tanguila, Patricio Wilson Aguinda Aguinda, Celia Irene Viveros Cusangua, Francisco Matias
Alvarado Yumbo, Francisco Alvarado Yumbo, Olga Gloria Grefa Cerda, Lorenzo Jose Alvarado Yumbo, Narcisa
Aida Tanguila Narvaez, Bertha Antonia Yumbo Tanguila, Gloria Lucrecia Tanguila Grefa, Francisco Victor
Tanguilla Grefa; Rosa Teresa Chimbo Tanguila, Jose Gabriel Revelo Liore, Maria Clelia Reascos Revelo, Maria
Magdalena Rodriguez Barcenes, Jose Miguel Ipiales Chicaiza, Heleodoro Pataron Guaraca, Luisa Delia Tanguila
Narvaez, Lourdes Beatriz Chimbo Tanguila, Maria Hortencia Viveros Cusangua, Segundo Angel Amanta Milan,
Octavio Ismael Cordova Huanca, Elias Roberto Piyahuaje Payahuaje, Daniel Carlos Lusitande Yaiguaje, Benancio
Fredy Chimbo Grefa, Guillermo Vicente Payaguaje Lusitante, Delfin Leonidas Payaguaje Payaguaje, Alfredo
Donaldo Payaguaje Payaguaje, Teodoro Gonzalo Piaguaje Payaguaje, Miguel Mario Payaguaje Payaguaje, Fenn in
Piaguaje Payaguaje, Reinaldo Lusitande Yaiguaje, Luis Agustin Payaguaje Piaguaje, EmiHo Martin Lusitande
Yaiguaje, Simon Lusitande Yaiguaje, Armando Wilfrido Piaguaje Payaguaje, and Angel Justino Piaguage Lucitante.

                                                            1
    CaseCase
         1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                                Document14-2
                                         2242-9
                                             FiledFiled
                                                   08/16/19
                                                        06/18/19
                                                              PagePage
                                                                   3 of 3
                                                                        5 of 5




Associates, PLLC, Hugo Gerardo Camacho Naranjo, and Javier Piaguaje Payaguaje, jointly and

severally, for the sum of $813,602.71, which remains due and unpaid.

       Independent of the $813,602.71 supplemental judgment noted above and for purposes of

completeness, in the above entitled action a judgment was entered on March 4, 2014 in favor of

Chevron Corporation against Steven Donziger, The Law Offices of Steven R. Donziger,

Donziger & Associates, PLLC, Hugo Gerardo Camacho Naranjo, and Javier Piaguaje Payaguaje

that established, inter alia, a constructive trust for the benefit of Chevron on all property,

whether personal or real, tangible or intangible, vested or contingent, that Steven Donziger,

Hugo Gerardo Camacho Naranjo, or Javier Piaguaje Payaguaje have received, or hereafter may

receive, directly or indirectly, or to which Steven Donziger, Hugo Gerardo Camacho Naranjo, or

Javier Piaguaje Payaguaje, now have, or hereafter obtain, any right, title or interest, directly or

indirectly, that is traceable to the Ecuadorian Judgment at issue in the action or the enforcement

of that Judgment anywhere in the world. Chevron has requested that the Court order Donziger to

transfer an additional $1,525,940 to Chevron pursuant to the constructive trust. The Court has

not yet ruled on Chevron's request under the constructive trust.

       Under Rule 69 of the Federal Rules of Civil Procedure and CPLR Section 5222, YOU

ARE HEREBY RESTRAINED, as detailed below.

                                    RESTRAINING NOTICE

       TAKE NOTICE that, pursuant to CPLR 5222(b), which is set forth in full herein, you

are hereby FORBIDDEN to make or suffer any sale, assignment, transfer or interference with

any property in which the judgment debtors have an interest, including, but not limited to, shares

in 245 West 104th Street Housing Corporation or the proprietary lease associated with 245 West




                                                  2
    CaseCase
         1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                                Document14-2
                                         2242-9
                                             FiledFiled
                                                   08/16/19
                                                        06/18/19
                                                              PagePage
                                                                   4 of 4
                                                                        5 of 5



104th Street, #7D, New York, NY 10011, or pay over or otherwise dispose of any debt owed to

the judgment debtors, except as provided in Section 5222.

       TAKE FURTHER NOTICE that this notice includes all property in which the judgment

debtors have an interest hereafter coming into your possession or custody and all debts of any

other person hereafter coming due to the judgment debtors.

       TAKE FURTHER NOTICE that disobedience of this Restraining Notice is punishable

as contempt of court.



                            CIVIL LAW AND PRACTICE RULES

       5222(b) Effect of restraint; prohibition of transfer; duration. A judgment debtor or obligor
       served with a restraining notice is forbidden to make or suffer any sale, assignment,
       transfer or interference with any property in which he or she has an interest, except as set
       forth in subdivisions (h) and (i) of this section, and except upon direction of the sheriff or
       pursuant to an order of the court, until the judgment or order is satisfied or vacated. A
       restraining notice served upon a person other than the judgment debtor or obligor is
       effective only if, at the time of service, he or she owes a debt to the judgment debtor or
       obligor or he or she is in the possession or custody of property in which he or she knows
       or has reason to believe the judgment debtor or obligor has an interest, or if the judgment
       creditor or support collection unit has stated in the notice that a specified debt is owed by
       the person served to the judgment debtor or obligor or that the judgment debtor or obligor
       has an interest in specified property in the possession or custody of the person served. All
       property in which the judgment debtor or obligor is known or believed to have an interest
       then in and thereafter coming into the possession or custody of such a person, including
       any specified in the notice, and all debts of such a person, including any specified in the
       notice, then due and thereafter corning due to the judgment debtor or obligor, shall be
       subject to the notice except as set forth in subdivisions (h) and (i) of this section. Such a
       person is forbidden to make or suffer any sale, assignment or transfer of, or any
       interference with, any such property, or pay over or otherwise dispose of any such debt,
       to any person other than the sheriff or the support collection unit, except as set forth in
       subdivisions (h) and (i) of this section, and except upon direction of the sheriff or
       pursuant to an order of the court, until the expiration of one year after the notice is served
       upon him or her, or until the judgment or order is satisfied or vacated, whichever event
       first occurs. A judgment creditor or supp01i collection unit which has specified personal
       property or debt in a restraining notice shall be liable to the owner of the property or the
       person to whom the debt is owed, if other than the judgment debtor or obligor, for any
       damages sustained by reason of the restraint. If a garnishee served with a restraining
       notice withholds the payment of money belonging or owed to the judgment debtor or

                                                 3
   CaseCase
        1:11-cv-00691-LAK-RWL
            1:19-cr-00561-LAP Document
                               Document14-2
                                        2242-9
                                            FiledFiled
                                                  08/16/19
                                                       06/18/19
                                                             PagePage
                                                                  5 of 5 of 5




       obligor in an amount equal to twice the amount due on the judgment or order, the
       restraining notice is not effective as to other property or money.




Dated: December 17, 2018
                                                     £~
                                              AndreaRNeuiJ

       The name, address, email address, and telephone number of the attorney representing

plaintiff Chevron Corporation, who issues or requests this restraining notice, are:

       Andrea E. Neuman
       Gibson, Dunn & Crutcher LLP
       200 Park Avenue
       New York, NY 10166
       aneuman@gibsondunn.com
       212-351-4000




                                                 4
